DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 23-24, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., (WO 2010/029304), hereinafter Hall, in view of Mohammadian (US 2010/0219981), hereinafter Mohammadian.


Regarding claim 16 Hall discloses a system comprising: a planar antenna (Fig. 13, shows a planar antenna) that comprises a substrate (e.g., page 8, lines 20-22), a monopole conductor (Fig. 13, at 32), a first ground conductor (Fig. 13, at 13; page 11, lines 22-29; page 12, lines 12-14), and a second ground conductor (Fig. 13, at ground conductor associated with 13; page 12, lines 12-14), wherein: the monopole conductor is connected to a first signal feeding line (Fig. 13, at 32; page 13, line 7-32); the first ground conductor is further connected to a second signal feeding line (e.g., page 13, line 7-32); and the second ground conductor is connected to ground potential located on a side of the substrate (e.g., page 13, line 7-32).
	Hall does not disclose the first ground conductor is connected through a ground connector to ground potential.
	Mohammadian discloses the first ground conductor is connected through a ground connector to ground potential (e.g., paragraph 0043).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hall in accordance with the teaching of Mohammadian regarding ground connectors used with antennas in order for the antenna to be used in applications where it needs to be incorporated in a relatively small housing and also where the antenna should also have a relatively compact configuration. (Mohammadian, paragraph 0006).


    PNG
    media_image1.png
    321
    445
    media_image1.png
    Greyscale

Regarding claim 17 Hall further discloses the system according to claim 16, wherein the planar antenna is configured to transmit and receive radiation in two mutually cross-polarized modes (Fig. 13, at 13 and 32; see generally page 14, lines 1-8).

 	Regarding claim 18 Hall further discloses the system according to claim 16, wherein the first signal feeding line and the second signal feeding line are configured such that they are oriented orthogonal to each other (Fig. 13, at 13 and 32; see generally page 14, lines 1-8).

 	Regarding claim 19 Hall further discloses the system according to claim 16, wherein the planar antenna is configured such that a current flowing through the ground conductor into the feeding line at a feeding point is substantially higher than a current flowing through the ground conductor (Fig. 13, at 13 and 32).

Regarding claim 23 Hall further discloses the system according to claim 16, wherein the second ground conductor comprises a strip of conducting material located along one of two edges of the substrate, adjacent and/or orthogonal to the edge of the substrate with the first signal feeding line (e.g., Fig. 13, at 13 and 32; see also page 12, lines 12-14).

 	Regarding claim 24 Hall further discloses the system according to claim 23, wherein the second ground conductor extends in a direction from an edge of the substrate towards a middle of the substrate 13, up to a border line, without the border line touching or overlapping with the outer diameter of the first ground conductor (e.g., Fig. 13, at 13 and 32; see also page 12, lines 12-14).

 	Regarding claim 27 Hall further discloses the system according to claim 16, wherein the first and second signal feeding lines are configured to have a same nominal input impedance (Fig. 1, at 14 and Fig. 2, at 36; see page 7, line 29 – page 8, line 25).

 	Regarding claim 28 Hall further discloses the system according to claim 16, wherein during operation of the planar antenna: the monopole conductor with the first signal feeding line and the first ground conductor and ground connector form a first sub-antenna (Fig. 13, at 13); and the first ground conductor with the second signal feeding line and the second ground connector form a second sub-antenna for emitting and receiving two mutually cross-polarized signals (Fig. 13, at 32).

Regarding claim 30 Hall further discloses the system according to claim 16, wherein the planar antenna is configured as a wideband antenna (page 2, line 21 “operate in a wideband”).

Claims 20-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Mohammadian as applied to claim 16 above, and further in view of Mohammadian et al., (US 2010/0136912), hereinafter Mohammadian II.

Regarding claim 20 Hall does not disclose the system according to claim 16, wherein the first ground conductor comprises a ring of conductive material.
Mohammadian II discloses wherein the first ground conductor comprises a ring of conductive material (e.g., Fig. 1, at 102, 106, 108, 110, 112, and 114).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hall in accordance with the teaching of Mohammadian II regarding conductive rings used with antennas in order to enable a high bandwidth and/or have relatively high efficiency in transmitting or receiving signals to and from a wireless medium (Mohammadian II, paragraph 0005).

 	Regarding claim 21 Hall does not explicitly disclose the system according to claim 16, wherein the monopole conductor comprises a circular conducting structure.
	Mohammadian II discloses wherein the monopole conductor comprises a circular conducting structure (e.g., Fig. 1, at 102, 106, 108, 110, 112, and 114; paragraphs 0025-0034).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hall in accordance with the teaching of Mohammadian II regarding conductive rings used with antennas in order to enable a high bandwidth and/or have relatively high efficiency in transmitting or receiving signals to and from a wireless medium (Mohammadian II, paragraph 0005).

Regarding claim 22 Hall does not explicitly disclose the system according to claim 21, wherein an outer diameter of the monopole conductor is smaller than an inner diameter of the first ground conductor, such that the monopole conductor is fully enclosed by the first ground conductor, when vertically projected onto the same surface.
Mohammadian II discloses wherein an outer diameter of the monopole conductor is smaller than an inner diameter of the first ground conductor, such that the monopole conductor is fully enclosed by the first ground conductor, when vertically projected onto the same surface (e.g., Fig. 1, at 102, 106, 108, 110, 112, and 114; paragraphs 0025-0034).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hall in accordance with the teaching of Mohammadian II regarding conductive rings used with antennas in order to enable a high bandwidth and/or have relatively high efficiency in transmitting or receiving signals to and from a wireless medium (Mohammadian II, paragraph 0005).

Regarding claim 29 Hall does not disclose the system according to claim 16, wherein the monopole conductor with the first signal feeding line and the first ground conductor and ground connector form effectively a monopole antenna and wherein the first ground conductor with the second signal feeding line and the second ground conductor form effectively a ring-antenna.
Mohammadian II discloses wherein the monopole conductor with the first signal feeding line and the first ground conductor and ground connector form effectively a monopole antenna and wherein the first ground conductor with the second signal feeding line and the second ground conductor form effectively a ring-antenna (e.g., Fig. 1, at 102, 106, 108, 110, 112, and 114; paragraphs 0025-0034).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hall in accordance with the teaching of Mohammadian II regarding conductive rings used with antennas in order to enable a high bandwidth and/or have relatively high efficiency in transmitting or receiving signals to and from a wireless medium (Mohammadian II, paragraph 0005).

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	
Regarding dependent claim 25, patentability exists, at least in part, with the claimed features of a conductive path extension branching off of the first ground conductor.  
 	Hall, Mohammadian, and Mohammadian II are all cited as teaching some elements of the claimed invention including a planar antenna, a substrate, a fist signal line, a second signal line, and a ground conductor.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The ISR submitted by Applicant contains additional analysis considered highly relevant to the current application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845